Spofford, J.,
dissenting. “ The effect of Acts passed in one country to have effect in another country, is regulated by the laws of the country where they are to have effect.” C. O. 10.
No independent State permits its land titles to be governed by a. foreign system of laws. Lands can only be transmitted, conveyed and hypothecated according to the lex loei rei sitae. Any Act or instrument purporting to affect in any way lands situated in this State is to be interpreted by our law exclusively, even though the Act was passed in a foreign State it cannot be construed by the foreign law.
I believe this to be the just and sound rule, and that it has been generally adopted in civilized States as being essential to maintain the sovereignty of each within its own territorial limits and the purity of land titles. If a deed touching lands in Louisiana were made in China, that deed must be construed by the law of Louisiana alone, and the law of China would be nothing to the purpose. It is the same with a deed made in Mississippi concerning lands here. In this matter, Louisiana and Mississippi are independent sovereignties, foreign to each other.
To one who had never read the system of law which prevails in Mississippi but who was vei'sed in the law of Louisiana, the instrument in question would present no difficulty. It is an obligation to take effect immediately, but coupled with an express resolutory condition; O. C. 2016. It is a present sale of the land, defeasible, however, by the vendor when he shall fulfil a certain duty. Until that condition is fulfilled the vendee is clothed with the title — he is master of the thing; as such he can maintain a petitory action, or an action of partition. The deed was recorded in. the proper office.
It is only by looking at it through the law of Mississippi that this instrument assumes another hue; but that medium can serve only to distort and mislead, for our lands are not to pass according to the forms and theories of Mississippi law.
So far as my researches have gone this is the first case in which the legal character of a conveyance of Louisiana lands has been fixed by a foreign law.
Hayden v. Nutt, 4 An. 71, was decided by the rules of our Code, on the ground that the contract “ was in its terms an accessory contract intended for the assurance of the payment of a principal contract.” The court said the instrument fell within the definition .of a conventional mortgage given in our Code, because on its face and before purporting to convey anything, the Act proclaimed that it was made for the “ consideration of seeit/ring to David Dawson the payment of four notes, &c.”
*493Smoot v. Russell, 1 N. S. 523, related to slaves who were in Alabama at the time the contract relative to them was made there. It has no bearing upon the present case. The court expressly declined deciding whether the contract was a sale or a mortgage, although it quoted an expression in the beginning of the Act, declaring that it was made “ for the better security of the plaintiffs, and to indemnify them against all loss, or against the payment” of a certain note, &c.
Here the deed was executed and the land has passed into the hands, of a third person upon the faith of the recorded deed, this deed is, upon its face, translative of property, and not a mere security; it has a dissolving condition reserved to the vendor'; he is an intervenor in this cause, and does not pretend, even in his pleadings, that the condition Jhas happened, that he has done what he reserved to himself the liberty to do in order to defeat his most formal conveyance. There is no equity in his favor, and I think the law sustains the judgment appealed from.
Mr. Justice Voorhies concurs in this opinion.